NOT FOR PUBLICATION                           FILED
                                                                          FEB 18 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLAUDIA J. ROHR,                                No.    20-15051

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00162-LEK-RT

 v.
                                                MEMORANDUM*
CRIME VICTIMS COMPENSATION
COMMISSION, of the State of Hawaiʻi,

                Defendant-Appellee.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Claudia J. Rohr appeals pro se from the district court’s summary judgment

in her action brought under the Americans with Disabilities Act. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

decision on cross-motions for summary judgment. Guatay Christian Fellowship v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant

because, assuming without deciding that 28 U.S.C. § 1658(a) applies, Rohr failed

to file her action within the applicable limitations period or establish any basis for

equitable estoppel. See 28 U.S.C. § 1658(a); Bibeau v. Pac. Nw. Rsch. Found.

Inc., 188 F.3d 1105, 1108 (9th Cir. 1999) (explaining that under the discovery rule,

the statute begins to run once a plaintiff has knowledge that she has been hurt and

knowledge of who has inflicted the injury); see also Johnson v. Henderson, 314

F.3d 409, 414 (9th Cir. 2002) (explaining that application of equitable estoppel

under federal law requires active conduct by a defendant to prevent plaintiff from

suing in time, above and beyond the alleged wrongdoing underlying the claim).

      The district court did not abuse its discretion by denying Rohr’s motions for

reconsideration and for relief from judgment because Rohr failed to demonstrate

any basis for such relief. See Sch. Dist. No. 1J, Multnomah County, Or. v.

ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of

review and grounds for relief under Fed. R. Civ. P. 59(e) or 60(b)).

      We reject as without merit Rohr’s contention that the district court violated

due process.

      We do not consider matters not specifically and distinctly raised and argued




                                           2                                    20-15051
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  20-15051